NO. 07-03-0025-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                          PANEL A

                                       APRIL 11, 2003

                            ______________________________


                        ANTHONY LEON SUMMERS, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE


                          _________________________________

              FROM THE 128TH DISTRICT COURT OF ORANGE COUNTY;

               NO. A-010013-R; HONORABLE PATRICK A. CLARK, JUDGE

                           _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                ABATEMENT AND REMAND


       Following a plea of not guilty, appellant was convicted by a jury of felony driving while

intoxicated and punishment was assessed by the trial court at 12 years confinement. After

appellant perfected this appeal, the clerk’s record was filed on January 21, 2003. However, two

extensions of time have been granted for filing the reporter’s record because appellant, who is

proceeding pro se, has not requested in writing that the record be prepared. See Tex. R. App.

P. 34.6(b)(1). Official Court Reporter, Holli Holgan-Landry, has now filed a third motion for

extension of time. Thus, we now abate the appeal and remand the cause to the trial court for
further proceedings. See Tex. R. App. P. 37.3(a)(2). The reporter’s record will be due 30 days

following reinstatement of this appeal.


       Upon remand, the trial court shall immediately cause notice of a hearing to be given and,

thereafter, conduct a hearing to determine the following:


       1.      whether appellant desires to prosecute this appeal; and if so,
       2.      whether appellant is indigent and entitled to appointed counsel; and
       3.      why appellant has been deprived of a reporter’s record.


The trial court shall cause the hearing to be transcribed. Should it be determined that appellant

does want to continue this appeal, then the trial court shall take such measures as may be

necessary to assure appellant a reporter’s record. If appellant is indigent, the trial court shall

also appoint counsel and provide the name, address, telephone number, and state bar number

of said counsel and include the information in an order appointing counsel. The trial court shall

execute findings of fact, conclusions of law, and such orders as the court may enter regarding

the aforementioned issues, and cause its findings and conclusions to be included in a

supplemental clerk’s record. A supplemental record of the hearing shall also be included in the

appellate record. Finally, the trial court shall file the supplemental records with the Clerk of this

Court by Wednesday, June 11, 2003.


       It is so ordered.


                                                      Per Curiam


Do not publish.




                                                 2